OPINION — AG — ** PSYCHOLOGISTS — EXEMPTION FOR LICENSURE ** THOSE INDIVIDUALS EMPLOYED IN AN OCCUPATION EXEMPTED UNDER 59 Ohio St. 1353 [59-1353](B) AS A FACULTY MEMBER PSYCHOLOGIST CANNOT USE THAT EXEMPTION FROM LICENSURE IN THE PRIVATE PRACTICE OF PSYCHOLOGY. THIS OPINION DOES 'NOT' AFFECT THOSE WHO PRACTICE PSYCHOLOGY SOLELY IN THE POSITION OF PSYCHOLOGIST WITHIN ONE OF THE AGENCIES ENUMERATED IN 59 Ohio St. 1353 [59-1353](B) (LICENSE, REQUIREMENTS, POLITICAL SUBDIVISION, STATE OR COUNTY OCCUPATION, PRIVATE PRACTICE) CITE: 69 Ohio St. 1353 [69-1353](B), 59 Ohio St. 1351 [59-1351] (ROBERT H. MITCHELL)